Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the second support member further includes an axial portion protruding from the support portion toward the first support member and received by the inner hole of the first support member, the partition elastic member has an annular shape around the axial portion to connect an inner circumferential portion of the first support member and an outer circumferential portion of the axial portion, the partition elastic member is provided with at least one pair of third liquid chambers opposed to each other in a radial direction with the axial portion therebetween and partitioned with each other in the circumferential direction, a second communication passage is provided in the one of the first support member and the second support member such that the at least one pair of third liquid chambers communicate with each other via the second communication passage, and the second communication passage includes a second circumferential passage extending in the circumferential direction, the yoke is configured to form a second magnetic gap overlapping at least partially with the second circumferential passage, and the first circumferential passage is located on an outer circumferential side of the at least one coil, and the second circumferential passage is located on an inner circumferential side of the at least one coil. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657